 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.A

 
MERGER AND EXCHANGE AGREEMENT
 
THIS MERGER AND EXCHANGE AGREEMENT, made and entered into on February 6, 2008,
by and among Turbine Truck Engines Inc., (“TTEG”), a Delaware corporation, High
Point Acquisition, Inc. ("Acquisition"), a Nevada corporation to be formed as a
wholly owned subsidiary of TTEG, and High Point Transport, Inc. ("HPTI"), a
Florida corporation.
 
W I T N E S S E T H :
 
WHEREAS, TTEG’s common stock is publicly traded and its stock price is quoted on
the OTC Bulletin Board; and
 
WHEREAS, TTEG is subject to the reporting requirements of the Securities
Exchange Act of 1934, by virtue of Section 15(d) of the Exchange Act; and
 
WHEREAS, HPTI’s common stock is not publicly traded, nor is its stock price
quoted in any quotation medium; and
 
WHEREAS, HTPI is subject to the reporting requirements of the Securities
Exchange Act of 1934, under Section 13 of the Exchange Act as a result of its
registration on Form 10-SB under Section 12(g) of the Exchange Act.
 
WHEREAS, it may be desirable for TTEG to change its state of domicile from
Delaware to Nevada in connection with a proposed reduction in the number of its
issued and outstanding shares; and
 
WHEREAS, TTEG and HPTI mutually desire that HPTI merge into Acquisition with the
result that HPTI will become a wholly owned subsidiary of TTEG; and
 
WHEREAS, TTEG and HPTI respectively believe that this transaction, and the
subsequent transactions described below, will benefit each of them in achieving
their respective funding and operational goals; and
 
WHEREAS, TTEG and HPTI entered into a Merger and Exchange Agreement dated
February 4, 2008 which they mutually desire to replace and supersede with this
Agreement;
 
NOW, THEREFORE, in consideration of the premises herein before set forth, in
reliance hereon and the mutual promises and respective representations and
warranties of the parties, one to another made herein, and the reliance of each
party upon the other(s) based hereon and other good and valuable consideration,
the receipt and sufficiency of which the each party acknowledges, the parties
agree, for purposes of consummating the transactions contemplated herein, as
follows:
 
ARTICLE I
PRELIMINARY MATTERS
 
Section 1.01.  Recitals.  The parties acknowledge the recitals herein above set
forth in the preamble are correct, are, by this reference, incorporated herein
and are made a part of this Agreement.
 
Section 1.02.  Exhibits and Schedules.  Exhibits (which are documents to be
executed and delivered at the Closing by the party identified therein or in the
provision r
 


 
Page 1 of 18 Agreement

--------------------------------------------------------------------------------

 


quiring its delivery) and Schedules (which are attachments setting forth
information about a party identified therein or in the provision requiring its
attachment) referred to herein and annexed hereto are, by this reference,
incorporated herein and made a part of this Agreement, as if set forth fully
herein.
 
Section 1.03.  Use of words and phrases.  Natural persons may be identified by
last name, with such additional descriptors as may be desirable.  The words
"herein," "hereby," "hereunder," "hereof," "herein before," "hereinafter" and
any other equivalent words refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision hereof.  The words, terms and
phrases defined herein and any pronoun used herein shall include the singular,
plural and all genders.  The word "and" shall be construed as a coordinating
conjunction unless the context clearly indicates that it should be construed as
a copulative conjunction.
 
Section 1.04.  Accounting terms.  All accounting terms not otherwise defined
herein shall have the meanings assigned to them under generally accepted
accounting principles unless specifically referenced to regulatory accounting
principles.
 
Section 1.05.  Calculation of time lapse or passage; Action required on
holidays.  When a provision of this Agreement requires or provides for the
calculation of the lapse or passage of a time period, such period shall be
calculated by treating the event which starts the lapse or passage as zero;
provided, that this provision shall not apply to any provision which specifies a
certain day for action or payment, e.g. the first day of each calendar
month.  Unless otherwise provided, the term "month" shall mean a period of
thirty days and the term "year" shall mean a period of 360 days, except that the
terms "calendar month" and "calendar year" shall mean the actual calendar period
indicated.  If any day on which action is required to be taken or payment is
required to be made under this Agreement is not a Business Day (Business Day
being a day on which national banks are open for business where the actor or
payor is located), then such action or payment shall be taken or made on the
next succeeding Business Day.
 
Section 1.06.  Use of titles, headings and captions.  The titles, headings and
captions of articles, sections, paragraphs and other subdivisions contained
herein are for the purpose of convenience only and are not intended to define or
limit the contents of said articles, sections, paragraphs and other
subdivisions.
 
ARTICLE II
TERMS OF THE TRANSACTIONS
 
Section 2.01.  Merger of HPTI into Acquisition.  In accordance with the terms of
this Agreement, on the Closing Date, as defined hereinafter, (i) HPTI will merge
into Acquisition and disappear (“1st Merger”); (ii) Acquisition will be the
corporation surviving such merger.  Notwithstanding the changes of corporate
names required by this Agreement, the parties will be identified throughout this
Agreement by their original names to avoid confusion.  Upon completion of the
1st Merger, the corporate structure will be: (i) TTEG will have one wholly owned
subsidiary:  Acquisition, (ii) Acquisition will have one wholly owned
subsidiary: Cannon Freight Systems, Inc., a Michigan corporation, and (iii)
Cannon Freight Systems will have one wholly owned subsidiary: Cannon Global
Logistics, LLC, a Michigan limited liability company.
 


 
Page 2 of 18 Agreement

--------------------------------------------------------------------------------

 


Section 2.02.  Exchange of stock.  (a) In the 1st Merger, HPTI’s stockholders
will exchange all of their shares of HPTI’s issued and outstanding common stock
for 15 million shares of TTEG’s common stock and HPTI’s common stock will be
cancelled and cease.  Following the 1st Merger, the original stockholders of
TTEG will own 90.91 percent of TTEG  and the original stockholders of HPTI will
own 90.91 percent of TTEG, with a total of 16.5 million shares issued and
outstanding.  (b) TTEG will be automatically obligated for and assume all of
HPTI’s outstanding common stock purchase warrants, options and convertible
securities, which shall be adjusted as a result of the transactions contemplated
by this Agreement by multiplying the number of shares for which they may be
exercised or into which they may be converted by 1.97668 based on 7.6 million
shares of HPTI’s outstanding at the date of this Agreement.
 
Section 2.03.  Directors and executive officers.  At the Closing, the directors
and executive officers of TTEG, excepting Michael Rouse, shall resign without
liability to TTEG and shall be replaced by the directors and executive officers
of HPTI, whose election shall be confirmed by written action of HPTI’s original
stockholders; provided, that Turbine Truck NV (as provided in Section 3.10) may
employ so many of TTEG’s resigning executive officers as it may determine are
necessary and desirable to continuation of Turbine Truck NV’s operations and
Turbine Truck NV shall be exclusively obligated for performance of TTEG’s
obligations under employment agreements with TTEG’s resigning executive
officers.
 
Section 2.04.  Federal income tax treatment.  It is the intention of the parties
that (a) the 1st Merger and exchange of stock will be treated as a tax free
exchange under Section 354 of the Internal Revenue Code and (b) the 2nd Merger
will be treated as a tax free capitalization under Section 352 of the Internal
Revenue Code.  The parties do not intend to obtain a tax opinion from counsel or
seek a letter ruling or other advice from the Internal Revenue Service regarding
the federal income tax consequences of the transactions.
 
Section 2.05.  Federal security law matters.  The parties elect to adopt the
reporting obligations of TTEG under Section 15(d) of the Exchange Act, using
TTEG’s EDGAR access codes and registration number 333-109118.  Following filing
of a current report on Form 8-K by HTPI reporting Closing of the transactions
contemplated by this Agreement, HPTI shall file a Form 15 terminating its
registration and reporting obligations under registration number 000-52756.  The
shares of TTEG’s common stock received by HPTI’s stockholders in the 1st Merger
will be “restricted securities” as defined in Rule 144 and subject to Rule 145
under the Securities Act of 1933, with a holding period for purposes of Rule 144
beginning on the date of the 1st Merger.
 
Section 2.06.  Press releases.  No party will issue a press release regarding
the subject matter of this Agreement and the transactions contemplated hereby,
either before or after Closing, without the prior approval thereof by the other
party and its counsel; provided, that either or both of TTEG and HPTI may file a
report on Form 8-K with the Securities and Exchange Commission not later than
the date their respective securities counsel shall determine subject
nevertheless to five-day prior notification to the other party of intent to
file.
 


 
Page 3 of 18 Agreement

--------------------------------------------------------------------------------

 


Section 2.07.  Transaction costs.  Each party shall pay all costs and expenses
which it incurs in connection with this Agreement and the transactions
contemplated hereby.
 
ARTICLE III
CLOSING OF THE TRANSACTION
 
Section 3.01.  Location, date and time of the Closing.  The Closing of the
transaction contemplated by this Agreement shall take place on February 15,
2008, or as soon thereafter as practicable, ("Closing Date"), but in no event
later than February 29, 2008.  The Closing shall take place at a time and at a
location agreed to by the parties, and may include the exchange from different
locations of executed signature pages by telephone facsimile and/or e-mail
attachment.  The acts and deliveries which occur on the Closing Date for the
purpose of consummating the transactions contemplated by this Agreement and the
event itself are referred to herein as the "Closing".
 
Section 3.02.  HPTI's obligations at the Closing.  At the Closing, HPTI will
deliver to Acquisition:
 
(a)  Officers' and Secretary's and Certificates of HPTI in the form set forth in
Exhibits "A" and "B", respectively;
 
(b)  Certificates representing all of the issued and outstanding shares of
HPTI’s common stock endorsed by the record holders thereof for surrender and
cancellation; and
 
(c)  Articles of Merger in compliance with Florida Law.
 
Section 3.03.  TTEG's obligations at the Closing.  At the Closing, Acquisition
will deliver:
 
(a)  Officers' and Secretary's Certificates of the TTEG in the form set forth in
Exhibits "A" and "B", respectively.
 
(b)  Certificates representing 15 million shares of TTEG’s common stock in such
numbers and such denominations and registered in the names of such persons as
HPTI shall direct in writing to be received not less than three Business Days
prior to Closing.

 
Section 3.04.  Acquisition's obligations at the Closing.  At the Closing,
Acquisition will deliver:
 
(a)  Officers' and Secretary's Certificates of Acquisition in the form set forth
in Exhibits "A" and "B", respectively.
 
(b)  Articles of Merger in compliance with Nevada law.
 
Section 3.05.  Closing Memorandum and receipts.  As evidence that all parties
deem the Closing to have been completed and the transactions contemplated by
this Agreement to have been consummated, the parties jointly will execute and
deliver a Closing Memorandum, in the form of Exhibit “C”, acknowledging such
completion and consummation.
 


 
Page 4 of 18 Agreement

--------------------------------------------------------------------------------

 


Section 3.06.  Waiver of conditions.  Notwithstanding Section 11.03, any
condition to the Closing which is to the benefit of any party and which is not
satisfied prior to or at the Closing will be deemed to be waived by the
benefited party or otherwise satisfied and waived by virtue of that party
executing the Closing Memorandum, except to the extent any such unsatisfied or
unperformed condition is expressly preserved by listing it in the Closing
Memorandum for satisfaction or performance after the Closing.
 
Section 3.07.  Further assurances.  At any time and from time to time after the
Closing, at the reasonable request of any party and without further
consideration, any other party(ies) shall execute and deliver such other
instruments and documents as such requesting party may deem reasonably desirable
or necessary to complete and confirm the transactions contemplated by this
Agreement.
 
Section 3.08.  Conditions precedent to TTEG and Acquisition's obligations.  All
obligations of TTEG and Acquisition hereunder are subject, at the option of
TTEG, to the fulfillment of each of the following conditions at or prior to the
Closing, and HPTI shall exert its best efforts to cause each such condition to
be so fulfilled:
 
(a)  All representations and warranties of HPTI contained herein or in any
document delivered pursuant hereto shall be true and correct in all material
respects when made and shall be deemed to have been made again and given at and
as of the date of the Closing of the transaction contemplated by this Agreement,
and shall then be true and correct in all material respects, except for changes
in the ordinary course of business after the date hereof in conformity with the
representations, covenants and agreements contained herein.
 
(b)  All covenants, agreements and obligations required by the terms of this
Agreement to be performed by HPTI at or before the Closing shall have been duly
and properly performed in all material respects to TTEG's reasonable
satisfaction.
 
(c)  Since the date of this Agreement there shall not have occurred any material
adverse change in the condition or prospects (financial or otherwise) of HPTI
and none of the assets or business of HPTI shall have suffered or incurred a
material damage, destruction or loss not fully covered by insurance and which
has a materially adverse affect on its business and operations.  As used in this
paragraph (c), HPTI includes HPTI and its subsidiaries on a consolidated basis.
 
(d)  All documents required to be delivered to TTEG at or prior to the Closing
shall have been so delivered.
 
(e)  The transaction contemplated by this Agreement shall have been approved by
not less than a majority of HPTI's issued and outstanding shares of common
stock, or such greater number of shares as required by its articles of
incorporation, as amended, or its bylaws as in effect.
 
(f)  TTEG shall have received a certificate of good standing for HPTI and each
of its direct and indirect subsidiaries issued by the secretary of state
(Department of Labor, in the case of Michigan) of its state of incorporation and
of each state in which it is qualified or required to be qualified to do
business as a foreign corporation or, in the alternative, the printed page(s) of
an Internet search at an official state government web site as
 


 
Page 5 of 18 Agreement

--------------------------------------------------------------------------------

 


of a recent date demonstrating unofficially that the entity is active, in good
standing or otherwise current in filing annual franchise reports.
 
Section 3.09.  Conditions precedent to the HPTI's obligations.  All obligations
of HPTI at the Closing are subject, at the option of HPTI, to the fulfillment of
each of the following conditions at or prior to the Closing, and TTEG and
Acquisition shall exert their respective best efforts to cause each such
condition to be so fulfilled.
 
(a)  TTEG shall (a) redomicile to Nevada from Delaware and file articles of
dissolution in Delaware, provided that in such redomiciliation TTEG may elect to
change its name to High Point Transport, Inc., which will eliminate the need for
a subsequent name change described below, and (b) have completed a share
consolidation of its issued and outstanding shares of common stock in a ration
of 1:11.3486, with fractional shares rounded up to the next whole share ;
provided that (i) the total number of shares of common stock TTEG is authorized
to issue shall be and remain 99,000,000 and (ii) FINRA or the NASDAQ Stock
Market Corporate Operations Data Department, as required, shall have been
appropriately notified
 
(b)  All representations and warranties of TTEG and of Acquisition contained
herein or in any document delivered pursuant hereto shall be true and correct in
all material respects when made and as of the Closing.
 
(c)  All obligations required by the terms of this Agreement to be performed by
TTEG and Acquisition at or before the Closing shall have been duly and properly
performed in all material respects.
 
(d)  Since the date of this Agreement there shall not have occurred any material
adverse change in the condition or prospects (financial or otherwise) of TTEG
and none of the assets or business of TTEG shall have suffered or incurred a
material damage, destruction or loss not fully covered by insurance and which
has a materially adverse affect on its business and operations.  Acquisition
shall not have any assets or liabilities, nor shall it have conducted any
business.
 
(e)  All documents required to be delivered to HPTI at or prior to the Closing
shall have been so delivered.
 
(f)  The transactions contemplated by this Agreement to the extent requiring
stockholder approval shall have been approved by not less than a majority of
TTEG's issued and outstanding shares of common stock, or such greater number of
shares as required by its articles of incorporation, as amended, or its bylaws
as in effect.
 
(g)  HPTI shall have received a certificate of good standing for TTEG and for
Acquisition issued by the secretary of state of their respective states of
incorporation and of each state in which each is qualified or required to be
qualified to do business as a foreign corporation or, in the alternative, the
printed page(s) of an Internet search at an official state government web site
demonstrating unofficially that as of a recent date the entity is active, in
good standing or otherwise current in filing annual franchise reports.
 
(h)  HPTI shall have compensated Cresta Capital Strategies, LLC for its services
in connection with the 1st Merger by the issue of common stock purchase warrants
exercisable for the purchase of 760,002 shares of its common stock (subject to
adjustment as a result of the 1st Merger by the factor of 1.97368, the
fractional share rounded down
 


 
Page 6 of 18 Agreement

--------------------------------------------------------------------------------

 


to the next whole share), such warrants, as adjusted for the 1st Merger,
exercisable at a price per share equal to one-half of the closing bid price of
TTEG’s common stock on the date its share consolidation is effective and subject
to forfeiture in the event the Closing is not completed.
 
Section 3.10.  Transactions to be completed post Closing.  Following the
Closing, TTEG and Acquisition will enter into the following transactions:
 
(a)  As soon as practicable following the Closing, Acquisition will merge (“2nd
A Merger“) into TTEG and disappear, and TTEG will change its name to High Point
Transport, Inc., unless it has adopted this name in its redomiciliation to
Nevada.
 
(b) Between the 1st Merger and the 2nd Merger, TTEG will transfer all of TTEG’s
previously existing assets and operations into a Nevada corporation to be formed
with the name “Turbine Truck Engines NV, Inc.” (“Turbine Truck NV”) and in
consideration for the transfer TTEG will receive all of the issued and
outstanding shares of the Turbine Truck NV’s common stock, with the result that
Turbine Truck NV will be a wholly owned subsidiary of TTEG. Upon completion of
the transfer described in this clause (b) and the 2nd Merger, the corporate
structure will be: (i) TTEG will have two wholly owned subsidiaries: Cannon
Freight Systems, Inc. and Turbine Truck NV and (ii) Cannon Freight Systems will
have one wholly owned subsidiary: Cannon Global Logistics, LLC.
 
(c)  Following the transfer described in clause (b) of this Section, TTEG will
use its best efforts to provide or arrange funding to Turbine Truck NV pursuant
to a budget covering a period of thirty-six months attached hereto as Exhibit
“D”.  It is expected that the 36-month budget will require an aggregate amount
of approximately $1,000,000 over the first twelve months for working capital in
furtherance of its business development plans.  In the event TTEG is unable to
provide the funding during the first twelve months as provided in the budget,
then TTEG at its expense will cause Turbine Truck NV to file a registration
statement under the Securities Act of 1933 for the purpose of TTEG’s
distribution of a dividend in kind to its stockholders consisting of Turbine
Truck NV’s shares owned by TTEG, less the 9.99 percent of those shares to be
retained by TTEG; provided, that the 9.99 percent shall be reduced by a
percentage determined by dividing the difference between the amount of funding
actually provided in such twelve month period and the funding required under the
budget in such twelve month period divided by the funding required under the
budget in such twelve-month period.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PARTIES
 
Section 4.01.  HPTI's representations and warranties.  HPTI, for itself and on a
consolidated basis with its subsidiaries, represents and warrants to TTEG and
Acquisition that:
 
(a)  Each of HPTI and its direct and indirect subsidiaries is duly incorporated
and existing corporation or duly organized and existing limited liability
company in good standing under the laws of its state of incorporation or
organization and HPTI has full corporate power to execute, deliver and perform
this Agreement.
 
(b) This Agreement has been duly and validly authorized, executed and delivered
by HPTI and constitutes the legal, valid and binding obligation of HPTI
enforceable
 


 
Page 7 of 18 Agreement

--------------------------------------------------------------------------------

 


against it, in accordance with its terms, subject, as to enforceability, to
bankruptcy, insolvency, reorganization and other laws of, relating to or
affecting stockholders and creditors rights generally and to general equitable
principles.
 
(c) The execution of this Agreement and consummation of the transactions
contemplated hereby does not conflict with and will not result in any adverse
consequences to or breach of any agreement, mortgage, instrument, judgment,
decree, law or governmental regulation, license, permit or authorization by HPTI
or in the loss, forfeiture or waiver of any rights, license, authorization or
franchise owned by HPTI, from which HPTI benefits or which is desirable in the
conduct of HPTI’s business.
 
(d)  Except for such actions as may have been taken, no further action by or
before any governmental body or authority of the United States of America or any
state or subdivision thereof or any regulatory body to which HPTI is subject is
required in connection with the execution and delivery of this Agreement by HPTI
and the consummation of the transactions contemplated hereby.
 
 (e)  The information HPTI has delivered to TTEG relating to HPTI was, to the
knowledge of HPTI, on the date reflected in each such item of information
accurate in all material respects and, to the knowledge of HPTI, such
information at the date hereof taken as a whole provides, to the knowledge of
HPTI, full and fair disclosure of all material information relating to HPTI and
does not, to the knowledge of HPTI omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(f)  HPTI has conducted its business in the ordinary course for the last three
years or since inception, whichever is less, except that it acquired Cannon
Freight Systems as a wholly owned subsidiary on October 25, 2007.
 
(g) Neither HPTI nor any employee, to HPTI knowledge, has since inception given
or agreed to give any gift or similar benefit valued at more than $20 annually
to any customer, supplier, governmental employee or other person who is or may
be or have been in a position to help or hinder HPTI's business which might
subject HPTI to damage or penalty in civil, criminal or governmental litigation
or proceedings.
 
(h)  HPTI's financial statements contained in its registration and reports filed
with the Securities and Exchange Commission have been prepared in accordance
with generally accepted accounting principles consistently applied and
maintained throughout the periods indicated, fairly present the financial
condition of HPTI in all material respects at the dates and the results of
operations for the periods indicated, contain all normally recurring adjustments
and do not omit to disclose any contingent, undisclosed or hidden
liabilities.  HPTI's financial records are maintained in accordance with good
business practice.
 
(i) HPTI has good, marketable and insurable title to all of the properties and
assets, including intangible assets, if any, which it owns or uses in HPTI’s
business or purports to own, including, without limitation, those reflected in
its books and records and in the balance sheet, both tangible and intangible,
(excluding inventory sold after the most recent balance sheet date in the
ordinary course of business), excepting only those properties and assets subject
to operating leases disclosed in notes to HPTI’s f
 


 
Page 8 of 18 Agreement

--------------------------------------------------------------------------------

 


nancial statements.  All of HPTI’s properties and assets are subject to multiple
perfected and unperfected security interests; but, otherwise are not subject to
any encumbrance, restriction, lease, license, easement, liability or adverse
claim of any nature whatsoever, direct or indirect, whether accrued, absolute,
contingent or otherwise, except as expressly set forth in the notes to HPTI's
financial statements as securing specific liabilities or subject to specific
capital leases and have arisen only in the ordinary course of business.  Except
as noted on Schedule "A", all of the properties and assets owned, leased or used
by HPTI are in good operating condition and repair, are suitable for the
purposes used, are adequate and sufficient for all current operations and are
directly related to HPTI's business.
 
(j)  All of the material contracts, agreements, leases, licenses and commitments
of HPTI (other than those which have been fully performed), are valid and
binding, enforceable in accordance with their respective terms, in full force
and effect and, except as noted in Schedule "C", there is not thereunder with
respect to any party thereto any existing default or event, which after the
giving of notice or lapse of time or both, would constitute a default or result
in a right to accelerate or loss of rights and none of such contracts,
agreements, leases, licenses and commitments is, either when considered singly
or in the aggregate with others, unduly burdensome, onerous or materially
adverse to HPTI's consolidated business, properties, assets, earnings or
prospects or either before or after the Closing, to result in any material loss
or liability.
 
(k)  There is no claim, legal action, suit, arbitration, governmental
investigation, or other legal or administrative proceeding, nor any order,
decree, judgment or judgment in progress, pending or in effect or to HPTI's
knowledge threatened, against or relating to HPTI, other than suits and
judgments for sums not exceeding $25,000 or otherwise fully insured, its
directors, officers or employees with respect to HPTI or its business or for
which HPTI or its subsidiaries may have an indemnity obligation, it properties,
assets or business or the transaction contemplated by this Agreement and HPTI
does not know or have any reason to be aware of any basis for the same,
including any basis for a claim of sexual harassment or racial or age
discrimination, except as set forth in Schedule "D".
 
(l)  All taxes, including without limitation, income, property, special
assessments, sales, use, franchise, intangibles, employees’ income withholding
and social security taxes, including employer's contribution, other than those
for which a return or deposit is not yet due and have been, which are due and
payable, and all interest and penalties thereon, unless disputed in good faith
in proper proceedings and reserved for or set aside, have been paid in full and
all tax returns required to be filed in connection therewith have been
accurately prepared and timely filed and all deposits required by law to be made
by HPTI with respect to employees’ withholding and social security taxes have
been made.  HPTI is not and has no reason to believe that it will be the subject
of an audit by any taxing authority.  There is not now in force any extension of
time with respect to the date when tax return was or is due to be filed, or any
waiver or agreement by HPTI for the extension of time for the assessment of any
tax and HPTI is not a “consenting corporation” within the meaning of Section
341(f)(1) of the Tax Code.
 


 
Page 9 of 18 Agreement

--------------------------------------------------------------------------------

 


(m)  HPTI does not have any employee benefit, pension or profit sharing plans
subject to ERISA and no such plans to which HTPI is obligated or required to
make contributions.
 
(n)  None of HPTI's employees are represented by a collective bargaining agent
or subject to a collective bargaining agreement and HPTI considers its relations
with its employees as a whole to be good.  HPTI has disclosed to TTEG all
employee salary, compensation and benefit agreements and no employee has a
written employment agreement.
 
(o)  No person has guaranteed any obligation of HPTI, and HPTI has not
guaranteed the obligation of any other person, except guarantees of loans to
HPTI made by Agile Opportunity Fund, LLC, Textron Financial Corporation and Land
Rover Capital Group.
 
(p)  HPTI and its management have no reason to believe or expect and do not
believe or expect that any event or events will occur which will result its
business producing results of operations which are materially different from
HPTI’s recent operations, except for a reduction in deliveries of freight to the
automotive industry which is expected to be temporary.
 
Section 4.02.  TTEG and Acquisition's representations and warranties.  TTEG, for
itself and on a consolidated basis with Acquisition, represents and warrants to
HPTI that:
 
(a)  Each of TTEG and Acquisition is duly incorporated and existing corporation
or duly organized and existing limited liability company in good standing under
the laws of its state of incorporation or organization and HPTI has full
corporate power to execute, deliver and perform this Agreement.  Acquisition is
TTEG’s only subsidiary.
 
(b) This Agreement has been duly and validly authorized, executed and delivered
by HPTI and constitutes the legal, valid and binding obligation of TTEG and
Acquisition enforceable against it, in accordance with its terms, subject, as to
enforceability, to bankruptcy, insolvency, reorganization and other laws of,
relating to or affecting stockholders and creditors rights generally and to
general equitable principles.
 
(c)  The execution of this Agreement and consummation of the transactions
contemplated hereby does not conflict with and will not result in any adverse
consequences to or breach of any agreement, mortgage, instrument, judgment,
decree, law or governmental regulation, license, permit or authorization by TTEG
and Acquisition or in the loss, forfeiture or waiver of any rights, license,
authorization or franchise owned by HPTI, from which HPTI benefits or which is
desirable in the conduct of TTEG and Acquisition business.
 
(d)  Except for such actions as may have been taken, no further action by or
before any governmental body or authority of the United States of America or any
state or subdivision thereof or any regulatory body to which TTEG and
Acquisition are subject is required in connection with the execution and
delivery of this Agreement by HPTI and the consummation of the transactions
contemplated hereby.
 
 (e)  The information TTEG and Acquisition have delivered to HPTI relating to
TTEG and Acquisition was, to the knowledge of HPTI, on the date reflected in
each
 


 
Page 10 of 18 Agreement

--------------------------------------------------------------------------------

 


such item of information accurate in all material respects and, to the knowledge
of HPTI, such information at the date hereof taken as a whole provides, to the
knowledge of HPTI, full and fair disclosure of all material information relating
to TTEG and Acquisition and does not, to the knowledge of HPTI omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 
(f)  TTEG has conducted its business in the ordinary course for the last three
years or since inception, whichever is less; and, Acquisition has never
conducted any business or incurred any obligations.
 
(g) Neither TTEG or Acquisition nor any employee, to TTEG’s knowledge, has since
inception given or agreed to give any gift or similar benefit valued at more
than $20 annually to any customer, supplier, governmental employee or other
person who is or may be or have been in a position to help or hinder TTEG and
Acquisition’s business which might subject TTEG or Acquisition to damage or
penalty in civil, criminal or governmental litigation or proceedings.
 
(h)  TTEG’s financial statements contained in its registration and reports filed
with the Securities and Exchange Commission have been prepared in accordance
with generally accepted accounting principles consistently applied and
maintained throughout the periods indicated, fairly present the financial
condition of TTEG in all material respects at the dates and the results of
operations for the periods indicated, contain all normally recurring adjustments
and do not omit to disclose any contingent, undisclosed or hidden
liabilities.  TTEG’s financial records are maintained in accordance with good
business practice.  Acquisition has not prepared any financial statements and
does not maintain any financial records.
 
(i) TTEG has good, marketable and insurable title to all of the properties and
assets, including intangible assets, if any, which it owns or uses in TTEG’s
business or purports to own, including, without limitation, those reflected in
its books and records and in the balance sheet, both tangible and intangible,
(excluding inventory sold after the most recent balance sheet date in the
ordinary course of business), excepting only those properties and assets subject
to operating leases disclosed in notes to TTEG’s financial statements.  All of
TTEG’s properties and assets are subject to multiple perfected and unperfected
security interests; but, otherwise are not subject to any encumbrance,
restriction, lease, license, easement, liability or adverse claim of any nature
whatsoever, direct or indirect, whether accrued, absolute, contingent or
otherwise, except as expressly set forth in the notes to TTEG's financial
statements as securing specific liabilities or subject to specific capital
leases and have arisen only in the ordinary course of business.  Except as noted
on Schedule "A", all of the properties and assets owned, leased or used by TTEG
are in good operating condition and repair, are suitable for the purposes used,
are adequate and sufficient for all current operations and are directly related
to TTEG’s business.
 
(j)  All of the material contracts, agreements, leases, licenses and commitments
of TTEG (other than those which have been fully performed), are valid and
binding, enforceable in accordance with their respective terms, in full force
and effect and, except as noted in Schedule "C", there is not thereunder with
respect to any party thereto any
 


 
Page 11 of 18 Agreement

--------------------------------------------------------------------------------

 


existing default or event, which after the giving of notice or lapse of time or
both, would constitute a default or result in a right to accelerate or loss of
rights and none of such contracts, agreements, leases, licenses and commitments
is, either when considered singly or in the aggregate with others, unduly
burdensome, onerous or materially adverse to TTEG's business, properties,
assets, earnings or prospects or either before or after the Closing, to result
in any material loss or liability.
 
(k)  There is no claim, legal action, suit, arbitration, governmental
investigation, or other legal or administrative proceeding, nor any order,
decree, judgment or judgment in progress, pending or in effect or to TTEG’s
knowledge threatened, against or relating to TTEG, its directors, officers or
employees with respect to TTEG or its business or for which HPTI or its
subsidiaries may have an indemnity obligation, it properties, assets or business
or the transaction contemplated by this Agreement and TTEG does not know or have
any reason to be aware of any basis for the same, including any basis for a
claim of sexual harassment or racial or age discrimination, except as set forth
in Schedule "D".
 
(l)  All taxes, including without limitation, income, property, special
assessments, sales, use, franchise, intangibles, employees’ income withholding
and social security taxes, including employer's contribution, other than those
for which a return or deposit is not yet due and have been, which are due and
payable, and all interest and penalties thereon, unless disputed in good faith
in proper proceedings and reserved for or set aside, have been paid in full and
all tax returns required to be filed in connection therewith have been
accurately prepared and timely filed and all deposits required by law to be made
by TTEG with respect to employees’ withholding and social security taxes have
been made.  TTEG is not and has no reason to believe that it will be the subject
of an audit by any taxing authority.  There is not now in force any extension of
time with respect to the date when tax return was or is due to be filed, or any
waiver or agreement by TTEG for the extension of time for the assessment of any
tax and TTEG is not a “consenting corporation” within the meaning of Section
341(f)(1) of the Tax Code.
 
(m)  TTEG does not have any employee benefit, pension or profit sharing plans
subject to ERISA and no such plans to which TTEG is obligated or required to
make contributions.
 
(n)  None of TTEG's employees are represented by a collective bargaining agent
or subject to a collective bargaining agreement and TTEG considers its relations
with its employees as a whole to be good.  TTEG has disclosed to TTEG all
employee salary, compensation and benefit agreements and no employee has a
written employment agreement.
 
(o)  No person has guaranteed any obligation of TTEG, and TTEG has not
guaranteed the obligation of any other person.
 
(p)  TTEG and its management have no reason to believe or expect and do not
believe or expect that any event or events will occur which will result its
business producing results of operations which are materially different from
TTEG’s recent operations.
 


 
Page 12 of 18 Agreement

--------------------------------------------------------------------------------

 


Section 4.03.  Nature and survival of representation and warranties;
Remedies.  All statements of fact contained in this Agreement, any certificate
delivered pursuant to this Agreement, or any letter, document or other
instrument delivered by or on behalf of HPTI or of TTEG and Acquisition, and
their respective officers, pursuant to the terms of this Agreement shall be
deemed representations and warranties made by HPTI or by TTEG and Acquisition,
respectively, as the case may be, to each other under this Agreement.  For
purposes of this Section 4.03 and Section 10.01 only, any party or other person
seeking to enforce, or claiming the benefit of, any representation and warranty
under this Agreement is called a Claimant, and any party or other person against
whom a right is claimed is called a Defendant.  All representations and
warranties of the parties shall survive the Closing and all inspections,
examinations or audits on behalf of the parties; provided, however, that all
representations and warranties shall terminate and expire, and be without
further force and effect whatever from and after the one year from the date
hereof, and none of TTEG, Acquisition or HPTI shall have any liability
whatsoever on account of any inaccurate representation or warranty or for any
breach of warranty, unless a Claimant shall, on or prior to the expiration of
such one year period, serve written notice on a Defendant, with a copy to the
Defendant's counsel, setting forth in reasonable detail the breach and any
direct, incidental or consequential damages (including amounts) the Claimant may
have suffered as a result of such breach.
 
ARTICLE V
COVENANTS OF THE PARTIES
 
Section 5.01.  Conduct of business prior to Closing.
 
(a) From the date hereof to the Closing, HPTI on a consolidated basis and TTEG,
respectively, will each conduct its business and affairs only in the ordinary
course and consistent with its prior practice and shall maintain, keep and
preserve its assets and properties in good condition and repair and maintain
insurance thereon in accordance with present practices, it will use its best
efforts (i) to preserve its business and organization intact, (ii) to preserve
the goodwill of suppliers, customers, distributors, landlords and others having
business relations with it, and (iii) to cooperate and use reasonable efforts to
obtain the consent of any landlord or other party to any lease or contract where
the consent of such landlord or other party may be required by reason of the
transactions contemplated hereby.
 
(b)  From the date hereof to the Closing, neither HPTI nor TTEG shall (i)
dispose of any material assets, (ii) engage in any extraordinary transactions
without the other party’s prior approval, including but not limited to, directly
or indirectly, soliciting, entertaining, encouraging inquiries or proposals or
entering into negotiation or agreement with any third party for sale of assets,
sale of equity securities or merger, consolidation or combination with any
company, (iii) grant any salary or compensation increase to any employee, or
(iv) make any commitment for capital expenditures, other than as disclosed to
and approved by the other party.
 
Section 5.02.  Notice of changes in information.  Each party shall give the
other party prompt written notice of any change in any of the information
contained in their respective representations and warranties made in Article IV,
or elsewhere in this Agre
 


 
Page 13 of 18 Agreement

--------------------------------------------------------------------------------

 


ment, or the exhibits and schedules referred to herein or any written statements
made or given in connection herewith which occurs prior to the Closing.
 
Section 5.03.  Notice of extraordinary changes.  Each party shall advise the
other party with respect to any of the following outside of ordinary course of
business or which are materially adverse:  (i) the entering into and
cancellation or breach of contracts, agreements, licenses, commitments or other
understandings or arrangements to which such party is a party, including,
without limitation, purchase orders for any item of inventory and commitments
for capital expenditures or improvements, or (ii) any changes in purchasing,
pricing or selling policy, or, any changes in its sales, business or employee
relations in general.
 
Section 5.04.  Action to preserve business and assets.   Notwithstanding
anything contained in this Agreement to the contrary, neither party will take or
fail to take any action that, is likely to give rise to a substantial penalty or
a claim for damages by any third party against it, or is likely to result in
losses, or is otherwise likely to prejudice in any material respect or unduly
interfere with the conduct of its business and operations in the ordinary course
consistent with prior practice, or is likely to result in a breach by HPTI of
any of its representations, warranties or covenants contained in this Agreement
(unless any such breach is first waived in writing by the other party).
 
Section 5.05.  Access to information and documents.  Upon reasonable notice and
during regular business hours, each party will give to the other party(ies), its
attorneys, accountants and other representatives full access to its personnel
(subject to reasonable approval as to the time thereof) and all properties,
documents, contracts, books and records and will furnish copies of such
documents (certified by officers, if so requested) and with such information
with respect to its business, operations, affairs and prospects (financial and
otherwise) as it may from time to time request, and the party to whom the
information is provided will not improperly disclose the same prior to the
Closing.  Each party will afford the other party(ies) an opportunity to ask
questions and receive answers thereto in furtherance of their due
diligence.  Any such furnishing of such information or any investigation shall
not affect that party's right to rely on the other party's representations and
warranties made in this Agreement or in connection herewith or pursuant hereto.
 
Section 5.06.  Confidential treatment of information.  The provisions of Exhibit
"D" shall be binding upon the parties.
 
Section 5.07.  Cooperation by the parties.  Each party hereto shall cooperate
and shall take such further action as may be reasonably requested by any other
party in order to carry out the provisions and purposes of this Agreement.
 
ARTICLE VII
FEDERAL INCOME TAX MATTERS
 
Section 7.01.  Responsibility for understanding tax consequences.  Each party
shall be responsible for obtaining its or his own tax advice with respect to and
understanding the federal income tax consequences of the transactions and the
federal income tax consequences thereof contemplated by this Agreement and
waives any reliance with respect thereto on any other party.
 


 
Page 14 of 18 Agreement

--------------------------------------------------------------------------------

 


ARTICLE VIII
 
TERMINATION PRIOR TO CLOSING
 
Section 8.01.  Termination for default.  Either party may, by notice to the
other party(ies) given in the manner provided below on or at any time prior to
the Closing Date, terminate this Agreement if default shall be made by the party
receiving notice in the observance or in the due and timely performance of any
of any material covenants and agreements contained, made by or imposed upon it,
in this Agreement, if the default has not been fully cured within fifteen days
after receipt of the notice specifying the default.
 
Section 8.02.  Termination for failure to Close.  If the Closing does not occur
on or before the date provided in Section 3.01, any party, if that party is not
then in default in the observance or in the due or timely performance of any
covenants and conditions under this Agreement, may at any time terminate this
Agreement by giving written notice to the other parties; provided, that the
parties may extend the Closing date in writing.
 
Section 8.03.  Termination for loss of bargain.  Either party may, at its
option, terminate this Agreement prior to the Closing if it determines in good
faith (i) in completion of its due diligence examination of the other party, it
discovers the existence of a material, adverse variance from its due diligence
examination prior to the date of this Agreement, or (ii) the business or assets
of the other party have suffered any material damage, destruction or loss
(whether or not covered by insurance), or (iii) the transaction is prevented by
order of court or administrative action from consummating the transactions
contemplated by this Agreement, whether or not the party against whom the court
order or administrative action lies has exhausted its appeals.
 
ARTICLE IX
NOTICES
 
Section 9.01.  Procedure for giving notices.  Any and all notices or other
communications required or permitted to be given under any of the provisions of
this Agreement shall be in writing and shall be deemed to have been duly given
when personally delivered (excluding telephone facsimile and including receipted
express courier and overnight delivery service) or mailed by first class
certified U.S. mail, return receipt requested showing name of recipient,
addressed to the proper party.
 
Section 9.02.  Addresses for notices. For purposes of sending notices under this
Agreement, the addresses of the parties are as follows:
 
        As to HPTI:
Paul A. Henley, President
 
High Point Transport, Inc.
 
23730 County Road  675
 
Myakka City, Florida  34251
   
        Copy to:
Jackson L. Morris, Esq.
      
3116 West North A Street
 
Tampa, Florida 33609-1544
   
        As to TTEG:
Michael Rouse
        and Acquisition
Turbine Truck Engine, Inc.
 
1301 International Speedway Boulevard
 
Deland, Florida 32724
   
        Copy to:
Kimberly L. Graus, Esq.
 
4949 E State Road 64 # 141
 
Bradenton, Florida 34208-5530

 
 
Page 15 of 18 Agreement

--------------------------------------------------------------------------------


 
Section 9.03.  Change of address.  A party may change its address for notices by
sending a notice of such change to all other parties by the means provided in
Section 9.01.
 
ARTICLE X
LEGAL AND OTHER COSTS
 
Section 10.01.  Party entitled to recover.  In the event that any party (the
"Defaulting Party") defaults in his or its obligation under this Agreement and,
as a result thereof, the other party (the "Non-Defaulting Party") seeks to
legally enforce his or its rights hereunder against the Defaulting Party
(whether in an action at law, in equity or in arbitration), then, in addition to
all damages and other remedies to which the Non-Defaulting Party is entitled by
reason of such default, the Defaulting Party shall promptly pay to the
Non-Defaulting Party an amount equal to all costs and expenses (including
reasonable attorneys' fees and expert witness fees) paid or incurred by the
Non-Defaulting Party in connection with such enforcement.
 
Section 10.02.  Interest.  In the event the Non-Defaulting Party is entitled to
receive an amount of money by reason of the Defaulting Party's default
hereunder, then, in addition to such amount of money, the Defaulting Party shall
promptly pay to the Non-Defaulting Party a sum equal to interest on such amount
of money accruing at the rate of 1.5% per month during the period between the
date such payment should have been made hereunder and the date of the actual
payments thereof.
 
ARTICLE XI
MISCELLANEOUS
 
Section 11.01.  Effective date.  The effective date of this Agreement shall for
all purposes be the date set forth in first paragraph hereof notwithstanding a
later actual date of execution by any individual party.
 
Section 11.02.  Entire agreement.  This writing constitutes the entire agreement
of the parties with respect to the subject matter hereof, superseding all prior
agreements, understandings, representations and warranties.
 
Section 11.03.  Waivers.  No waiver of any provision, requirement, obligation,
condition, breach or default hereunder, or consent to any departure from the
provisions hereof, shall be considered valid unless in writing and signed by the
party giving such
 


 
Page 16 of 18 Agreement

--------------------------------------------------------------------------------

 


waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default of the same or similar nature.
 
Section 11.04.  Amendments.  This Agreement may not be modified, amended or
terminated except by a written agreement specifically referring to this
Agreement signed by all of the parties hereto and amendment, modification or
alteration of, addition to or termination of this Agreement or any provision of
this Agreement shall not be effective unless it is made in writing and signed by
the parties.
 
Section 11.05.  Construction.  This Agreement has been negotiated by the
parties, section by section, and no provision hereof shall be construed more
strictly against one party than against the another party by reason of such
party having drafted such provision.  The order in which the provisions of this
Agreement appear are solely for convenience of organization; and later appearing
provisions shall not be construed to control earlier appearing provisions.
 
Section 11.06.  Invalidity.  It is the intent of the parties that each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law.  If any provision hereof shall be prohibited,
invalid, illegal or unenforceable, in any respect, under applicable law, such
provision shall be ineffective to the extent of such prohibition, invalidity or
non enforceability only, without invalidating the remainder of such provision or
the remaining provisions of this Agreement; and, there shall be substituted in
place of such prohibited, invalid, illegal or unenforceable provision a
provision which nearly as practicable carries out the intent of the parties with
respect thereto and which is not prohibited and is valid, legal and enforceable.
 
Section 11.07.  Multiple counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be an original and, taken together, shall
be deemed one and the same instrument.
 
Section 11.08.  Assignment, parties and binding effect.  This Agreement, and the
duties and obligations of any party shall not be assigned without the prior
written consent of the other party(ies).  This Agreement shall benefit solely
the named parties and no other person shall claim, directly or indirectly,
benefit hereunder, express or implied, as a third-party beneficiary, or
otherwise.  Wherever in this Agreement a party is named or referred to, the
successors (including heirs and personal representative of individual parties)
and permitted assigns of such party shall be deemed to be included, and all
agreements, promises, covenants and stipulations in this Agreement shall be
binding upon and inure to the benefit of their respective successors and
permitted assigns.
 
Section 11.09.  Survival of representations and warranties.  The representations
and warranties made herein shall survive the execution and delivery of this
Agreement and full performance hereunder of the obligations of the representing
and warranting party, subject to the provisions of Section 4.03.
 
Section 11.10.  Jurisdiction and venue.  Any action or proceeding for
enforcement of this Agreement and the instruments and documents executed and
delivered in connection herewith which is determined by a court of competent
jurisdiction not, as a matter of law, to be subject to  arbitration as provided
in Section 11.10 or which seeks injunctive relief shall be brought and enforced
in the courts of the State of Florida in and
 


 
Page 17 of 18 Agreement

--------------------------------------------------------------------------------

 


for Pinellas County, Florida, and the parties irrevocably submit to the
jurisdiction of each such court in respect of any such action or proceeding.
 
Section 11.11.  Applicable law.  This Agreement and all amendments thereof shall
be governed by and construed in accordance with the law of the State of Florida
applicable to contracts made and to be performed therein (not including the
choice of law rules thereof).
 
IN WITNESS WHEREOF, the parties hereto have caused this agreement to be signed
by their respective officers thereunto duly authorized and their respective
corporate seals to be hereunto affixed, the day and year first above written.
 
[Corporate Seal]
Turbine Truck Engines, Inc.
Attest:
By:  /s/ Michael Rouse
 
Michael Rouse, President
/s/ Phyllis J. Rouse
 
Phyllis J. Rouse, Secretary
 
 [Corporate Seal]
High Point Acquisition, Inc.
 
(following incorporation)
Attest:
By:  _____________________________
Michael Rouse, President
 
_________________________
 
Phyllis J. Rouse, Secretary
 
[Corporate Seal]
High Point Transport, Inc.
Attest:
By:  /s/ Paul A. Henley
 
Paul A. Henley, President
/s/ Jackson L. Morris
 
Jackson L. Morris, Secretary
 



 


 
Page 18 of 18 Agreement

--------------------------------------------------------------------------------

 


EXHIBIT “A”
 
OFFICERS' CERTIFICATE
 
Pursuant to Section 3.0__ of the Merger and Exchange Agreement identified within
 
The undersigned, ____________, President, and __________, Treasurer, of
________________, a ___________ corporation (the "Corporation"), hereby each
certifies that he is familiar with the Merger and Exchange Agreement, dated
________________, 2008 (the "Agreement"), between the Corporation and
____________ and, to the best of his knowledge, based on reasonable
investigation:
 
(a)  All representations and warranties of the _____________ (as defined in the
Agreement) contained in the Agreement, and in all Exhibits and Schedules
attached thereto containing information delivered by ___________, were true and
correct in all material respects when made and when deemed to have been made and
are true and correct at the date hereof, except for changes in the ordinary
course of business between the date of the Agreement, in conformity with the
covenants and agreements contained in the Agreement.
 
(b)  All covenants, agreements and obligations required by the terms of the
Agreement to be performed by _______________ at or before the Closing have been
duly and properly performed in all material respects.
 
(c)  Since the date of the Agreement there have not occurred any material
adverse change in the condition or prospects (financial or otherwise), business,
properties or assets of the ____________________.
 
IN WITNESS WHEREOF, each of the undersigned has executed this certificate this
________________, 2008.
 


 

 
________________________________
 
_______________, President
     
________________________________
 
_______________, Treasurer





 
Page 19 Exhibits and Schedules

--------------------------------------------------------------------------------

 


EXHIBIT “B”
SECRETARY'S CERTIFICATE
 
Pursuant to Section 3.0__ of the Merger and Exchange Agreement identified
within.
 
I, ___________, the duly elected, qualified and acting Secretary of
_________________, a corporation duly organized, existing and in good standing
under the laws of ____________, (the “Corporation”) do hereby certify that:
 
(i)  The following is a true and complete copy of Resolution of the Board of
Directors of the Corporation taken and adopted on ________________, 2008,
approving the Merger and Exchange Agreement dated ________________, 2008, by and
among the Corporation and _____________, and that said Resolution has not been
rescinded, revoked or modified and is in full force and effect at the date
hereof:
 


 
(ii)  The persons whose names, titles and signatures appear below are each the
duly elected, qualified and acting officers of the Corporation, hold on the date
hereof the offices set forth opposite their respective names and the signatures
appearing opposite said names are the genuine signatures of said persons:
 
Name
Title
Signature
 
President
   
Secretary
   
Treasurer
 

 
(iii)  I am authorized by the Corporation to make the within certifications.
 
IN WITNESS WHEREOF, I have executed this Certificate on ________________, 2008.
 
(CORPORATE SEAL)
 
 

 
________________________________
 
_______________, Secretary



 
I, ______________, President of _______________, a __________ corporation,
hereby certify that ______________ is  duly elected, qualified and acting
Secretary of ______________ and that the signature appearing above is his
genuine signature.
 
IN WITNESS WHEREOF, I have executed this Certificate on ________________, 2008.

 

 
________________________________
 
_______________, President



 
 
Page 20 Exhibits and Schedules

--------------------------------------------------------------------------------

 


Exhibit “C”
 
CLOSING MEMORANDUM
 
The undersigned parties to that certain Merger and Exchange Agreement dated
________________, 2008, (“Agreement”) do hereby certify one to the other that;
 
1.  The Closing of the Agreement was completed, as contemplated by the
Agreement, on ________________, 2008 at ____ o’clock __.m.
 
2.  All conditions to each of the parties Closing the Agreement have been
satisfied and, to the extent not specifically satisfied, have been waived by the
party entitled to waive the conditions; except, the following conditions, if
any, are waived only for the purpose of Closing of the transaction contemplated
by the Agreement, and are required to be satisfied after the Closing by the
party required to satisfy such condition:
 
[insert any such conditions and name of the party required to satisfy it]
 
3.  Capitalized terms herein have the meaning assigned to them in the Agreement.
 
For the purposes herein set forth, the parties have executed this Memorandum at
the date and time written above.
 
[Corporate Seal]
Turbine Truck Engines, Inc.
Attest:
By:  _____________________________
 
Michael Rouse, President
_____________________________
 
______________, Secretary
 
 [Corporate Seal]
High Point Acquisition, Inc.
 
(following incorporation)
Attest:
By:  _____________________________
 
Michael Rouse, President
_____________________________
 
_________________, Secretary
 
[Corporate Seal]
High Point Transport, Inc.
Attest:
By:  _____________________________
 
Paul A. Henley, President
_____________________________
 
Jackson L. Morris, Secretary
 



 


 
Page 21 Exhibits and Schedules

--------------------------------------------------------------------------------

 


EXHIBIT “D”
Treatment of Confidential Information
 
The mutual objective of the parties under the Merger and Exchange Agreement to
which this Exhibit "D" is attached and incorporated by reference is to provide
appropriate protection for Confidential Information while exchanging
Confidential Information (defined below) for the parties' mutual benefit and
maintaining their ability to conduct their respective business activities.  Each
party agrees the following terms apply when a party (the “Discloser”) discloses
information to the other (the “Recipient”) under this Agreement.  The
consideration for this Agreement is the disclosures which a party makes to the
other in reliance on this Agreement.
 
1.  Each party agrees and acknowledges that many of the other’s Confidential
Information (as described below) is considered to be trade secrets,
confidential, proprietary and not readily accessible to the public.  Each party
believes that its own Confidential Information represents a legitimate, valuable
and protectible interest and gives it a competitive advantage, which otherwise
would be lost if its Confidential Information was improperly disclosed or
revealed.
 
2.  The Recipient shall not, at any time without the express written permission
of the Discloser, disclose the Discloser’s Confidential Information directly or
indirectly to any person or entity, except the Recipient may disclose the
Confidential Information to the Recipient’s Employees, Contractors and Agents
(as defined below) during the term of this Agreement if such Employees,
Contractors and Agents have a need to know the Confidential Information in order
to complete any purpose for which the Confidential Information is
disclosed.  The Recipient shall have entered into non-disclosure agreements with
such Employees, Contractors, and Agents having obligations of confidentiality as
strict as those herein prior to disclosure to such employees, contracts, and
agents to assure against unauthorized use or disclosure. The Recipient shall not
use or threaten to use Confidential Information in any way that is inconsistent
with the provisions of this Agreement or contrary to the instructions or
interests of the Discloser.  The Recipient shall not, directly or indirectly,
intentionally or negligently allow or assist others in using the Discloser’s
Confidential Information in any way inconsistent with the provisions of this
Agreement or contrary to the instructions or interests of the Discloser.  The
Recipient agrees not to use Confidential information for its own benefit, unless
specifically authorized so to do in writing by the Disclose.
 


 
Page 22 Exhibits and Schedules

--------------------------------------------------------------------------------

 


3.  Each party recognizes and acknowledges that the improper disclosure or use
of the Discloser’s Confidential Information would cause irreparable injury to
the Discloser by jeopardizing, compromising, and perhaps eliminating the
competitive advance the Discloser holds or may hold because of the existence and
secrecy of the Confidential Information or would provide an unjustly obtained
advantage to the Recipient.  Thus, each party acknowledges and agrees that
monetary damages shall not be a sufficient remedy for the Discloser in the event
of any breach or threatened breach of this Agreement.  Therefore, each party
stipulates and warrants that in the event a Recipient breaches, or reasonably
threatens to breach, this Agreement, the Discloser party shall be entitled,
without waiving any other rights or remedies in law or in equity, to such
injunctive and/or other equitable relief, without (a) having to show or prove
irreparable harm as may be deemed proper by a court of competent jurisdiction
and (b) the requirement imposed by the Court for posting bond which requirement
is hereby specifically and knowingly waived.
 
4.  The Recipient agrees to use the same care and discretion to avoid improper
disclosure, publication or dissemination of the Disclosure’s Confidential
Information as it uses with its own similar information that it does not wish to
disclose, publish or disseminate, but in no event less than reasonable and
prudent care.
 
5.  As used in this Agreement the “Confidential Information” means all tangible
and intangible information that is disclosed by the Discloser to the Recipient
(either orally, or by visual inspection, and/or in writing), including but not
limited to (a) currently available and planned products and services; (b)
information regarding distributors, suppliers, developers, contractors and
funding sources; (c) financial and management information; (d) product
information; (e) research and/or development information; (f) information
pertaining to actual and/or potential customers, suppliers, and/or strategic
alliances; (g) information of a confidential or private nature relating to
Employees and Agents (as defined below); (h) financial data and information; (i)
business plans; (j) marketing materials and/or strategies; (k) legal matters,
including current and/or potential contracts and/or litigation; (l) in-house
e-mail, Internet, security, and/or other systems; (m) information received by
the Discloser from third parties that the Discloser is obligated to treat as
confidential; and/or (n) any and all information regarding the foregoing that
the Discloser discloses to the Recipient.  Failure to include a confidentiality
notice on any materials disclosed to the Recipient shall not give rise to
inference that the information disclosed is not confidential.  Confidential
Information disclosed to the Recipient by any parent corporation, subsidiary,
agent and/or affiliated entities of the Discloser or by persons that owe the
obligation of confidentiality to the Discloser, whether by contract or
otherwise, is also covered by this Agreement.
 
“Employees and Agents” shall mean the employees, agents, representatives,
consultants and independent contractors affiliated with each of us separately.
 
6.  Confidential Information shall not include any information which the
Recipient can, by clear and convincing evidence, establish:
 
(a)  Is or subsequently becomes publicly available without the Recipient’s
breach of any obligation owed to the Discloser under this Agreement;
 


 
Page 23 Exhibits and Schedules

--------------------------------------------------------------------------------

 


(b)  Was rightfully in the possession of or known to the Recipient prior to the
Discloser’s disclosure of such information to the Recipient, as evidenced by
documentation on record at the time of disclosure;
 
(c)  Became known to the Recipient from a source independent from the Discloser
and such independent source did not breach an obligation of confidentiality owed
to the Discloser;
 
(d)  Was independently developed by the Recipient without any breach of this
Agreement; or
 
(e)  Was originally disclosed as Confidential Information hereunder but which
the Discloser thereafter authorizes the Recipient to use and/or disclose, and
such authorization is in writing which is signed by authorized representatives
of the parties;
 
(f)  Becomes available to the Receiving Party by wholly lawful inspection or
analysis of products offered for sale; or
 
(g)  Is transmitted by a party after receiving written notification from the
other party that it does not desire to receive any further Confidential
Information.
 
The Receiving Party may disclose Confidential Information nevertheless pursuant
to a valid order issued by a court or government agency, provided that the
Receiving Party provides the Disclosing Party (i)  prior written notice of such
obligation; and (ii) the opportunity to oppose such disclosure or obtain a
protective order.
 
7.  The Recipient shall notify the Discloser immediately upon discovery of any
unauthorized disclosure of the Confidential Information, or any other breach of
this Agreement by the Recipient and/or the Recipient’s Employees and/or Agents,
and will cooperate with the Discloser in every reasonable way at the Recipient’s
sole cost and expense to prevent its further unauthorized disclosure and/or
further breach of this Agreement.
 
8.  Neither this Agreement nor any disclosure of Confidential Information
hereunder grants the Recipient any rights or license under any trademark,
copyright or patent now or hereafter owned or controlled by the Discloser.
 
9.  The Recipient acknowledges and agrees that its limited right to evaluate the
Discloser’s Confidential Information shall immediately expire at the completion
of the purpose for which the Confidential Information is delivered, if this
Agreement is not terminated earlier and then, in that event, the Recipient’s
right to evaluate such Confidential Information shall immediately
terminate.  The Recipient therefore agrees to return any and all Confidential
Information of the Discloser that is in a tangible form, including all
originals, copies reproductions, and summaries thereof, to the Discloser within
five business days of the date this Agreement expires or is terminated,
whichever occurs first, or upon the Discloser’s request, and to also completely
erase and destroy any and all copies of all portions of any and all software
comprising the Confidential Information in its possession and/or under its
responsibility or control which may have been loaded onto the computers of the
Recipient and/or its Employees and Agents.
 
10.  This Agreement shall continue from the date last written below until
terminated by either party by giving thirty days' written notice to the other
party of its intent to terminate this Agreement.  Information disclosed pursuant
to this Agreement will be subject to the terms of this Agreement for five years
following the termination of this Agreement.
 


 
Page 24 Exhibits and Schedules

--------------------------------------------------------------------------------

 


11.  The terms of confidentiality under this Agreement shall not be construed to
limit either party’s right to independently develop or acquire products without
use of the other party’s Confidential Information. The Disclosing Party
acknowledges that the Receiving Party may currently or in the future be
developing information internally, or receiving information from other parties,
that is similar to the Confidential Information. Accordingly, nothing in this
Agreement prohibit the Receiving Party from developing or having developed for
it products, concepts, systems or techniques that are similar to or compete with
the products, concepts, systems or techniques contemplated by or embodied in the
Confidential Information provided that the Receiving Party does not violate any
of its obligations under this Agreement in connection with such
development.  Further, either party shall be free to use for any purpose the
“residuals,” provided that such party shall not use in any manner information
that is considered Confidential Information under this Agreement and shall
maintain the confidentiality of the Confidential Information as provided
herein.  The term “residuals” means ideas, concepts, know-how or techniques that
may be generated, developed or conceived by the Receiving Party in connection
with reviewing the Confidential Information and in no circumstance shall
“residuals” be deemed to include Confidential Information.  Neither party shall
have any obligation to limit or restrict the assignment of such persons or to
pay royalties for any work resulting from the use of residuals.
 
12.  The Receiving Party shall not remove, overprint or deface any notice of
confidentiality, copyright, trademark, logo, legend, or other notices of
ownership or confidentiality from any originals or copies of Confidential
Information it obtains from the Disclosing Party.
 
13.  CONFIDENTIAL INFORMATION IS PROVIDED “AS IS” WITH ALL FAULTS. IN NO EVENT
SHALL THE DISCLOSING PARTY BE LIABLE FOR THE ACCURACY OR COMPLETENESS OF THE
CONFIDENTIAL INFORMATION.  None of the Confidential Information disclosed by the
parties constitutes any representation, warranty, assurance, guarantee or
inducement by either party to the other with respect to the infringement of
trademarks, patents, copyrights; any right of privacy; or any rights of third
persons.
 
14.  The parties acknowledge that the Confidential Information disclosed by each
of them under this Agreement may be subject to export controls under the laws of
the United States. Each party shall comply with such laws and agrees not to
knowingly export, re-export or transfer Confidential Information of the other
party without first obtaining all required United States or other governmental
authorizations or licenses.
 
15.  The parties hereto are independent contractors. Neither this Agreement nor
any right granted hereunder shall be assignable or transferable by operation of
law or otherwise.  Any such purposed assignment shall be void.
 
 
 
Page 25 Exhibits and Schedules

--------------------------------------------------------------------------------


 
 
[End of Confidentially Agreement – Exhibit “D”]
INDEX TO SCHEDULES
MERGER AND EXCHANGE AGREEMENT
Dated January ____, 2008
 
 

Page 26 Exhibits and Schedules
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 